COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Blake Alan Cotton v. The State of Texas

Appellate case number:   01-14-00444-CR

Trial court case number: 1421756

Trial court:             248th District Court of Harris County

       Appellant’s Motion for Extension of Time to File Appellant’s Brief is DENIED.
Appellant’s brief is due within 14 days of the date of this order, with no further extensions.
      The reporter’s record of the motion for new trial was filed with this Court on March 30,
2015. The record is complete.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: Mary 14, 2015